Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment to the specification was received and entered February 22, 2021 (in response to the Notice of Non-Compliant Amendment). The amendment to the claims was received and entered December 23, 2020.  After the amendment, claim 7 is canceled and claims 1-6 and new claims 8-16  are pending for examination.

Drawings
The replacement drawings filed December 23, 2020 are approved.

Specification
The objection to the abstract of the disclosure is withdrawn due to the correcting amendment of December 23, 2020.  

The objection to the disclosure is withdrawn due to the correcting amendment of February 22, 2021.  
Claim Objections
Claim 10 is objected to because of the following informalities:  “T is set as 50to 160” should be “T is set as 50 to 160” to provide a proper space between “50” and “to”. 
 Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6 and 8-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1 and 10 now have “two nozzle devices disposed at a specific distance maintained therebetween”.  Applicant refers to figures 3A and 3B and [0034] of the specification for support.  However, the Examiner has reviewed these areas and the specification, and it is not specifically provided that a specific distance is “maintained therebetween” during the process, and therefore the claims contain new matter. 
The dependent claims do not cure the defects of claims 1 and 10 and are therefore also rejected.

The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-6 and 8-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 and claim 10 claim that “a median diameter of the chemical solution is 0.05 to 1.2 um”.  However, it is not clear what median diameter of the chemical solution is in reference to – is it (1) emulsion droplet size if an emulsion is formed with the oil in solution, is it (2) particles of some sort added to the solution, is it (3) droplet size of the solution if it forms an aerosol, for example, or other droplet size when spraying, is it (4) something else?  The specification gives no indication of where the diameter comes from, and therefore, for the purpose of examination, any of options (1) to (3) is understood to meet the requirements of the claims, but applicant should clarify what is intended, without adding new matter.
The dependent claims do not cure the defects of claim 1 and 10 and are therefore also rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5, 8-14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Japan 2005-314814 (hereinafter ‘814) in view of Sekiya et al (US 2016/0008845), Tomioka et al (US 2003/0070581) and Issberner et al (US 2005/0025957).
Claims 1, 8, 9: ‘814 teaches a method of spraying a chemical solution (page 1, description translation, 0024, 0028, figures 1, 3). The method includes spraying the chemical solution onto a dryer roller by two nozzle devices disposed at a certain interval therebetween with the two nozzle devices each reciprocated along a rail extended in the width direction of the dryer roller in a state that the dryer roller, for guiding wet paper, is being rotated, in a dry part of a paper-making machine (page 1, description translation, 0002, 0024, 0025, 0028, 0036-0038, figures 1-3), where either it would be understood that there would be a specific distance maintained between the two nozzle devices or it would have been obvious to provide such a specific distance maintained, because as shown in figure 3 there would be a distance shown between the two nozzle devices at any one point, and the nozzles are moved in synchronization (note figure 2(c) and 2(d), 0034, 0035, 0044), with from the shown movement in synchronization the distance between nozzles would be maintained or at least be suggested to be maintained such that there will be a desired synchronization.  A time T for the two nozzle devices each to travel one way (note figure 2(c) and (d), for example) would be provided since there is reciprocating movement across the paper (figure 2, 0033-0034, and also would be based on the width traveled and speed of movement 0043-0044).  There would further be a rotational speed Vd of the roller (note figure 1, D1 as the roller rotates).  There would further be a number of times N that a point of the dry roller surface makes contact with the wet paper during the time T (understood to be the number of revolutions per time T, since there would a new contact point with the paper each time 
(A) As to the rotation speed and contacts N,
Sekiya teaches a method of spraying a chemical solution (abstract). The method includes spraying the chemical solution onto a dryer roller by a nozzle device with the nozzle device reciprocated along a rail extended in the width direction of the dryer roller in a state that the dryer roller, for guiding wet paper, is being rotated, in a dry part of a paper-making machine (abstract, figure 2).  A time T for the nozzle device to travel one way (across the entire width of the paper, for example) would be provided since there is reciprocating movement across the paper (note abstract, 0073, 0074, figure 2, and note the controlled travel speed—0107).  There would further be a rotational speed Vd of the roller (note 0077).  There would further be a number of times N that a point of the dry roller surface makes contact with the wet paper during the time T (understood to be the number of revolutions per time T, since there would a new contact point with the paper each time the dryer roll revolves) (note 0015, figures 1-2, and note 0071).  Furthermore, Vd is described as the range of 0.19 to 2.0 seconds per revolution (0077) or about 315.8 to 30 revolutions (that is, times)/min, overlapping the claimed range. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify ‘814 to use dryer features including dryer roller features of Sekiya such as Vd as conventional for use in paper machines for dryer  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
(B)  As to the chemical solution material, ‘814 describes that vegetable oil and/or silicon oil can be used as an anti pollution (anti soiling) agent (0036-0037), and describes an example with aminosilicone oil (0059), which can be considered an amino modified silicone oil as in claims 1 and 9. ‘814 describes that the oil is preferably emulsified in water with an emulsifier (surfactant) (0037). Sekiya describes using an anti-contamination agent or cleaning agent, for example (0101) and gives examples of 
(C) Furthermore as to the zeta potential of the chemical solution, Sekiya indicates that it is desired to have efficiency of adhesion to the target (here roller) (0067),and also indicates solid content for the solution (0099).  Tomioka indicates higher absolute values to give good dispersability  of liquid compositions with solids (0108) and describes desirable values of +5 to +90 mV for a liquid composition with good dispersability (note lack of aggregation and not forming huge lake of colorant) and note adsorbing on particles as well (0109) and similarly describes this for -5 to -90 mV (0156).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify ‘814 in view of Sekiya to also have a zeta potential for the chemical solution of 5-90 mV in value to give good dispersability and improved adhesion/adsorbing to the roller as suggested by Tomioka, since Sekiya notes solid contents in the solution and desire for adhesion to the target and Tomioka as discussed above would indicate values of 5-90 mV zeta potential, in the claimed range, would give desirable dispersability and adsorbing.  It would further have been obvious to one of ordinary skill in the art to optimize from the taught range, giving results in the claimed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
(D) As to the viscosity of the chemical solution, the pH of the chemical solution and median diameter of the chemical solution, Sekiya describes that the viscosity should be  1 to 200 cps (equates to mPas), with less than 500 cps desired for good spraying (0110, 0111) and gives examples of viscosity of 1.5 or 1.6 cps, for example (0143, 0156), in the claimed range. As discussed above, ‘814 describes using an emulsified solution, as does Sekiya (note silicone emulsion of 0109). Issberner describes emulsifiers making emulsions (0001), where the emulsion can be formed with an oil phase, and aqueous phase and emulsifier component (0066, 0033), where the emulsion can use a high water content (0078) and an oil phase that can be a silicone oil (note 0034), where it is described that the emulsion can have a low viscosity below 100 mPas (0068), and can be sprayed (0075,0101). The emulsion further has a pH of 4.5 or greater (0071), overlapping the claimed range, where the pH can adjust the desired particle size in the emulsion, with lower particle size with increasing pH (0072), with examples of pH of 5-6, in the clamed range (Table 3). It is further described that nanoemulsion with a particle or droplet size of less than 1000 nm, particularly 5-500 nm have favorable properties, including phase stability even at low viscosities (0002-0003), where it is taught to provide an emulsion with particle or droplet size of 5-500 nm and preferably 50 to 200 nm (0.05 to 0.2 microns) (0033).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify ‘814 in view of Sekiya and Tomioka to therefore provide that the chemical solution is an emulsion with the silicone oil material, and has a pH of above 4.5, a viscosity of less than 100 mPas, and an prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Furthermore, it would be understood that the particle/droplet size of the emulsion as described in Issberner can be considered the diameter of the solution to the extent claimed (noting the 35 USC 112 rejection above, where diameter optionally understood to refer to emulsified particles/droplets), where size of particles is conventionally understood to refer to diameter, and as all particles would be in the claimed diameter range, the median diameter would also be in the claimed range.
Claim 2: In ‘814, the first nozzle device of the two nozzle devices is arranged to reciprocate between a position corresponding to an end of the wet paper and a position 
Claim 3: ‘814 would provide that the average moving speed Vn of the two nozzle devices is each 4 m/min, for example (0044), within the claimed range. ‘814 gives an example of a paper width of 3.4 m (0045).  However, Sekiya further describes that for similar such systems with wet paper passing over drying rollers and spraying of chemical solution, the paper can be 3000-9000 mm or 3-9 m (0073), giving a further suggested predictably acceptable paper width to use. If a paper width W of 4 m, for example, was used with the moving speed Vn of 4 m/min, the time T would be 2 m (half of 4 m)/4 m/min or 0.5 min, and TxVd would be 0.5 x 300 (Vd as discussed for claim 1) or 150 number of contacts N, still in the claimed range.  Moreover W/2Vn would be 4/8 or 0.5 = T, thus meeting the claimed requirements. This would indicate that by optimizing the values from Sekiya of paper width and Vd, which would be suggested, values in the claimed range would be provided. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Claim 4:  ‘814 gives an example of transportation speed of the paper of 550 m/min (0045), but is not limited to this speed in the body of the reference. As to the diameter of the dryer roller, Sekiya indicates a circumference of 3700 mm to 6000 mm prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Claim 5: As to the nozzle device arranged to spray the chemical solution onto the dryer roller radially, this would be shown by ‘814 (figures 1-3) and also Sekiya  (note figures 1, 2), and the same construction would be shown in in ‘814 (figure 3) or at least be suggested for the same spray effects on the roller (0035), giving the same results across the roller.  As to a width of the sprayed portion sprayed instantaneously, Sekiya would indicate this as width W (figure 2) and give a range of 30-150 mm (3-15 cm) (0066-0067), giving a value overlapping the claimed range and give suggested widths to use for the nozzles, and it would have been obvious to optimize within the taught range, giving a value in the claimed range, and thus would be a suggested range to use for each nozzle applying chemical solution in the process. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  As well, examples are given by Sekiya of W in the claimed range of 3 cm (0156, Table 5).
Claims 10, 16: ‘814 teaches a method of spraying a chemical solution (page 1, description translation, 0024, 0028, figures 1, 3). The method includes spraying the chemical solution onto a dryer roller by two nozzle devices disposed at a certain interval therebetween with the two nozzle devices each reciprocated along a rail extended in the width direction of the dryer roller in a state that the dryer roller, for guiding wet paper, is being rotated, in a dry part of a paper-making machine (page 1, description translation, 0002, 0024, 0025, 0028, 0036-0038, figures 1-3), where either it would be understood that there would be a specific distance maintained between the two nozzle devices or it would have been obvious to provide such a specific distance maintained, because as shown in figure 3 there would be a distance shown between the two nozzle devices at any one point, and the nozzles are moved in synchronization (note figure 2(c) and 2(d), 0034, 0035, 0044), with from the shown movement in synchronization the distance between nozzles would be maintained or at least be suggested to be maintained such that there will be a desired synchronization.  A time T for the two nozzle devices each to travel one way (note figure 2(c) and (d), for example) would be provided since there is reciprocating movement across the paper (figure 2, 0033-0034, and also would be based on the width traveled and speed of movement 0043-0044).  There would further be a rotational speed Vd of the roller (note figure 1, D1 as the roller rotates).  There would further be a number of times N that a point of the dry roller surface makes contact with the wet paper during the time T (understood to be the number of revolutions per time T, since there would a new contact point with the paper each time the dryer roll revolves) (note figure 1). In the Example of Example 1, the reciprocating 
(A) As to the rotation speed and contacts N,
Sekiya teaches a method of spraying a chemical solution (abstract). The method includes spraying the chemical solution onto a dryer roller by a nozzle device with the nozzle device reciprocated along a rail extended in the width direction of the dryer roller in a state that the dryer roller, for guiding wet paper, is being rotated, in a dry part of a paper-making machine (abstract, figure 2).  A time T for the nozzle device to travel one way (across the entire width of the paper, for example) would be provided since there is reciprocating movement across the paper (note abstract, 0073, 0074, figure 2, and note the controlled travel speed—0107).  There would further be a rotational speed Vd of the roller (note 0077).  There would further be a number of times N that a point of the dry roller surface makes contact with the wet paper during the time T (understood to be the number of revolutions per time T, since there would a new contact point with the paper each time the dryer roll revolves) (note 0015, figures 1-2, and note 0071).  Furthermore, Vd is described as the range of 0.19 to 2.0 seconds per revolution (0077) or about 315.8 to 30 revolutions (that is, times)/min, overlapping the claimed range. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify ‘814 to use dryer features including dryer roller features of Sekiya such as Vd as conventional for use in paper machines for dryer rollers to be sprayed with chemical solution with an expectation of predictably  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
(B)  As to the chemical solution material, ‘814 describes that vegetable oil and/or silicon oil can be used as an anti pollution (anti soiling) agent (0036-0037, 0044). ‘814 describes that the oil is preferably emulsified in water with an emulsifier (surfactant) (0037). Sekiya describes using an anti-contamination agent or cleaning agent, for example (0101) and gives examples of using anti-soiling agent (0156), and indicates that the solution can include water soluble polymer or silicone emulsion or wax and the like 
(C) Furthermore as to the zeta potential of the chemical solution, Sekiya indicates that it is desired to have efficiency of adhesion to the target (here roller) (0067),and also indicates solid content for the solution (0099).  Tomioka indicates higher absolute values to give good dispersability  of liquid compositions with solids (0108) and describes desirable values of +5 to +90 mV for a liquid composition with good dispersability (note lack of aggregation and not forming huge lake of colorant) and note adsorbing on particles as well (0109) and similarly describes this for -5 to -90 mV (0156).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify ‘814 in view of Sekiya to also have a zeta potential for the chemical solution of -5 to -90 mV in value to give good dispersability and improved adhesion/adsorbing to the roller as suggested by Tomioka, since Sekiya notes solid contents in the solution and desire for adhesion to the target and Tomioka as discussed above would indicate values of -5 to -90 mV zeta potential, in the claimed range, would give desirable dispersability and adsorbing.  It would further have been obvious to one of ordinary skill in the art to optimize from the taught range, giving results in the claimed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify ‘814 in view of Sekiya and Tomioka to therefore provide that the chemical solution is an emulsion with the vegetable oil material, and has a pH of above 4.5, a viscosity of less than 100 mPas, and an emulsion particle size of 0.05 to 2 microns as suggested by Issberner with an expectation of providing a desirable emulsion that can be sprayed, since ‘814 indicates a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Furthermore, it would be understood that the particle/droplet size of the emulsion as described in Issberner can be considered the diameter of the solution to the extent claimed (noting the 35 USC 112 rejection above, where diameter optionally understood to refer to emulsified particles/droplets), where size of particles is conventionally understood to refer to diameter, and as all particles would be in the claimed diameter range, the median diameter would also be in the claimed range.
Claim 11: In ‘814, the first nozzle device of the two nozzle devices is arranged to reciprocate between a position corresponding to an end of the wet paper and a position corresponding to the center of the wet paper along the rail, and a second nozzle device thereof is arranged to reciprocate between a position corresponding to the other end of 
Claim 12: ‘814 would provide that the average moving speed Vn of the two nozzle devices is each 4 m/min, for example (0044), within the claimed range. ‘814 gives an example of a paper width of 3.4 m (0045).  However, Sekiya further describes that for similar such systems with wet paper passing over drying rollers and spraying of chemical solution, the paper can be 3000-9000 mm or 3-9 m (0073), giving a further suggested predictably acceptable paper width to use. If a paper width W of 4 m, for example, was used with the moving speed Vn of 4 m/min, the time T would be 2 m (half of 4 m)/4 m/min or 0.5 min, and TxVd would be 0.5 x 300 (Vd as discussed for claim 1) or 150 number of contacts N, still in the claimed range.  Moreover W/2Vn would be 4/8 or 0.5 = T, thus meeting the claimed requirements. This would indicate that by optimizing the values from Sekiya of paper width and Vd, which would be suggested, values in the claimed range would be provided. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Claim 13:  ‘814 gives an example of transportation speed of the paper of 550 m/min (0045), but is not limited to this speed in the body of the reference. As to the diameter of the dryer roller, Sekiya indicates a circumference of 3700 mm to 6000 mm (0075) where the diameter would be Circumference/pi.  This gives approximately 1.18 m to 1.9 m, overlapping the claimed range, and would give suggested diameters for a dryer prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Claim 14: As to the nozzle device arranged to spray the chemical solution onto the dryer roller radially, this would be shown by ‘814 (figures 1-3) and also Sekiya  (note figures 1, 2), and the same construction would be shown in in ‘814 (figure 3) or at least be suggested for the same spray effects on the roller (0035), giving the same results across the roller.  As to a width of the sprayed portion sprayed instantaneously, Sekiya would indicate this as width W (figure 2) and give a range of 30-150 mm (3-15 cm) (0066-0067), giving a value overlapping the claimed range and give suggested widths to use for the nozzles, and it would have been obvious to optimize within the taught range, giving a value in the claimed range, and thus would be a suggested range to use for each nozzle applying chemical solution in the process. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  As well, examples are given by Sekiya of W in the claimed range of 3 cm (0156, Table 5).
.

Claims 1-5 and 8-9 are alternatively rejected under 35 U.S.C. 103 as being unpatentable over ‘814 in view of Sekiya, Tomioka and Issberner as applied to claims 1-5, 8-14 and 16 above, and further in view of Japan 2004-218186 (hereinafter ‘186).
Claims 1-5 and 8-9, ‘814 in view of Sekiya, Tomioka and Issberner would suggest the features discussed for claims 1-5 and 8-9 above, including ‘814 describing using aminosilicone oil.  Furthermore, ‘186 describes that anticontamination agent can be sprayed in a paper machine onto canvas (page 1, description translation), and describes using waxes or oils, where materials that can be used include silicone oils including .

 Claim 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over ‘814 in view of Sekiya, Tomioka and Issberner OR ‘814 in view of Sekiya, Tomioka, Issberner and ‘186 as applied to claims 1-5, 8-14 and 16/1-5 and 8-9 above, and further in view of EITHER Johnson et al (US 2018/0230654) OR Baumoeller et al (US 7622021).
Claims 6 and 15: As to the wet paper containing recycled pulp at not less than 90% by mass,  ‘814 and Sekiya do not give the recycled pulp content.  
However, (1) Johnson describes that paper such as paper towel can be made using simply (as one or more) recycled pulp, such as de-inked pulp, old corrugated container pulp or new corrugated container pulp (0012-0014) and this can be made  on all types of paper making machines, including cylinder and Yankee dryer machines (0023).  Therefore, it would have been obvious to one of ordinary skill in the art before 
However, (2) Baumoeller describes that paper for use such as tissue paper can be made using about 95 wt%  recycled pulp or up to 95 wt% recycled pulp (column 13, lines 35-45, claim 8).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify ‘814 in view of Sekiya, Tomioka and Issberner OR ‘814 in view of Sekiya, Tomioka, Issberner and ‘186  to use 95 wt% recycled pulp in the paper making as suggested by Baumoeller with an expectation of predictably acceptable results, since Baumoeller indicates how paper such as tissue paper can conventionally be made with such an amount of recycled pulp.

Terminal Disclaimer
The terminal disclaimer filed on December 23, 2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Application Number 16/607, 487 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Double Patenting
The provisional rejection of claims 1-7 on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of copending Application No. Terminal Disclaimer section above. 

Note for Japan 2004-218186, the Japanese copy of this reference was provided with the IDS of October 28, 2019, and a machine translation is provided with this Office Action

Response to Arguments
Applicant's arguments filed December 23, 2020  have been fully considered.
(A) The Examiner notes the reference to Issberner is provided and the rejections adjusted due to the amendments to the claims, and Japan 2004-218186 is also alternatively used due to the amendments to the claims. 
(B) Applicant argues that the features of the chemical solution now claimed, including pH, median diameter, viscosity and zeta potential are not provided by the cited references.  The Examiner notes these arguments, however with the addition of Issberner, and optionally, Japan ‘186, all features of the claims as now provided are suggested as discussed in the rejections above.  Applicant also refers to benefits of using the features claimed, however, as discussed in the rejections above, no criticality has been shown for the combination as claimed.
(C) As to the obvious type double patenting rejection, it has been withdrawn due to the terminal disclaimer filed December 23, 2020.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE A BAREFORD whose telephone number is (571)272-1413.  The examiner can normally be reached on M-Th 6:00 am -3:30 pm, 2nd F 6:00 am -2:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GORDON BALDWIN can be reached on 571-272-5166.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHERINE A BAREFORD/Primary Examiner, Art Unit 1718